DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 6/29/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the drive member accumulate mechanical energy during the push in action and restitute drive energy for movement of the handle to enable automatic retraction of the handle into the flush position without any electrical assistance.
At the instant, the limitation is indefinite since the drive member by itself can’t accumulate the energy just by pushing the handle. 
Without the kinematic member 130 that will be engaged by the handle during the push-in movement, and that makes the operational connection between the handle and the drive member, there is no way that the spring 112 will accumulate the energy claimed. Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 10,794,096 to Hamacher et al (Hamacher).

    PNG
    media_image1.png
    692
    1054
    media_image1.png
    Greyscale

Hamacher discloses an opening device that comprises a case (10); a handle (12) mounted movable in rotation relative to the case between at least a flush position (fig 1) in which the handle is entirely or partially housed within the and an ejected position (fig. 3) in which the handle is at least partially emerged from the case.
The device further comprises a mechanism configured to be mechanically triggered in response to at least one push-in action into the case (fig. 2). The completion of the push-in action being adapted to cause the triggering of the mechanism (from fig 2 to fig 3). 
The mechanism comprises a drive member (20) configured to accumulate a mechanical energy during the push-in action of the handle and to restitute a mechanical energy for driving in movement the handle as of the completion of the push-in action(s), so as to automatically drive in movement the handle over all or part of a stroke starting from a pushed position of the handle to the flush position through the ejected position.
The mechanism further comprises a pop-out kinematic member (42, 44) for mechanically pop the drive member (by means of 16, 36, 42, 44) and a drive kinematic member (16, 48, 50) to act on the handle. 
The drive kinematic member comprises a dampening member (48, 50) configured to slow down the handle.

Claim(s) 1, 5, 6, 10, 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR 3024173 to Perez et al (Perez).

    PNG
    media_image2.png
    558
    1538
    media_image2.png
    Greyscale

Perez discloses an opening device that comprises a case (2, 3); a handle (4) mounted movable in rotation relative to the case between at least a flush position (fig 11) in which the handle is entirely or partially housed within the and an ejected position (fig. 13) in which the handle is at least partially emerged from the case.
The device further comprises a mechanism configured to be mechanically triggered in response to at least one push-in action into the case (fig. 12). The completion of the push-in action being adapted to cause the triggering of the mechanism (from fig 12 to fig 13). 
The mechanism comprises a drive member (56) configured to accumulate a mechanical energy during the push-in action of the handle and to restitute a mechanical energy for driving in movement the handle as of the completion of the push-in action(s), so as to automatically drive in movement the handle over all or part of a stroke starting from a pushed position of the handle to the flush position through the ejected position.
The mechanism further comprises a first or pop-out kinematic member (50) for mechanically pop the drive member (by means of pop the handle) and a second or drive kinematic member (20, 30) to act on the handle. 
The drive kinematic member comprises a shaft for driving in movement of the handle provided with an eccentric (22) for transforming a rotary movement of the shaft into an alternating pivoting movement of the handle.
The pop-out kinematic member comprises push member with a spring forming a push-in stop for the handle and configured to urge a movement when releasing the handle.
The mechanism comprises means for blocking the drive kinematic member during the push-in action (by 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3024173 to Perez et al (Perez) in view of US Pat No 10,794,096 to Hamacher et al (Hamacher).
Perez fails to disclose that the drive kinematic member comprises a dampening member.
Hamacher teaches that it is well known in the art to provide a dampening member (48, 50) configured to slow down the handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Perez with a dampening member, as taught by Hamacher, in order to slow the movement of the handle.

Allowable Subject Matter
Claims 2, 7, 12, 13, 15, 17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 8, 9, 18, 21, and 22 will also be allowed since the claims depend from the above claims.

Response to Arguments
With respect to the applicant statement that claim 1 was indicated to be allowed by the examiner, the statement is not valid since the examiner never mention that in the last Office Action.

With respect to the previous objection to the specification and 112 2nd paragraph rejection to claim 5, in view of the explanation and definition provided by the applicant, that “kinematic chain” is multiple members connected together, the objection and the 112 2nd paragraph rejection to claim 5 have been withdrawn.

With respect to other 112 2nd paragraph rejections, the current amendment and explanations overcomes the issues.

With respect to the 112 2nd paragraph rejection about the drive member not capable of accumulating energy without he kinematic member (130), the argument is not persuasive. Without the kinematic member 130 that will be engaged by the handle during the push-in movement, and that makes the operational connection between the handle and the drive member, there is no way that the spring 112 will accumulate the energy claimed.
Therefore, the argument is not persuasive and the rejection is maintained.

With respect to the prior art rejection in view of Hamacher or in view of Perez, the applicant argues that neither reference disclose a drive member that accumulate mechanical energy during the push in action and restitute drive energy for movement of the handle to enable automatic retraction of the handle into the flush position without any electrical assistance.
Hamacher discloses that when the handle is pushed-in, the drive member (20) will accumulate mechanical energy, and when the push-push mechanism is disengaged, all that energy accumulated will bias the handle (16) toward the flush position (fig 1) and to the extended position. Furthermore, all this happens without any electrical assistance. 
Perez also discloses that when the handle is pushed-in, the drive member (56) will accumulate mechanical energy, and when the push force is removed (fig 12), all that energy accumulated will bias the handle (4) toward the flush position (fig 11) and to the extended position (fig 13). Furthermore, all this happens without any electrical assistance. 
Therefore, the arguments are not persuasive and the rejections are maintained.

Since no argument will change the examiner’s position, applicant can either 1) provide the allowable subject matter and proper correction of the language with respect the 112 2nd paragraph rejection; or 2) simply file an appeal brief as his next response to allow the Board of Appeals to decide.
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 11, 2022